OPINION of the Court, by
Ch. J. Edwards. — .
This was a motion by the plaintiff for a judgment against the defendant, as sheriff, for money collected by his deputy more than twelve months previous to the court at which the motion was made. The court overruled the motion, ami to their opinion and proceedings several errors are assigned.
Whether these assignments of error are correct and well founded or not, is wholly immaterial, since there is enough in the record to shew that the judgment of the court is correct; because, according to the principles decided by this court in the case of Querry vs. Prather’s adm'r. (a), no motion could be supported in this case. The decision itself being right, is not weakened by the bad reasons by which the court have been governed.
A doubt was suggested whether, as the act of assembly confines this court to an investigation of the errors assigned, we can look into the record for other grounds on which to support the judgment: but of this there can be no doubt; for it certainly would be a most absurd construction of the act to oblige us to reverse a judgment which the record evinced to be correct; it could answer no purpose of justice, and would tend to that kind of procrastination which the law abhors. The object of the law in requiring the plaintiff to assign his errors, and limiting the view of the court to such as are assigned, was only designed as a restraint on the plain-*323~Iff for the purpose of reducing the points contested to such certainty that the defendant could be prepared to meet them; and it surely is competent to the defendant to shew that those which are assigned as such are not errors, or that, if they are errors, they have no practi~ cal operation to the injury of the plaintiff in error.
Upon the whole, this court requires correct judgments,. rather than correct reasoning to support them, by the inferior courts.-Judginent affirmed.

 Har. 294.